Citation Nr: 1542268	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for left orchitis. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1987 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for left-sided orchitis, and assigned an initial noncompensable disability rating.  The Veteran expressed disagreement with the initial disability rating assigned.  In a February 2013 rating decision, the RO increased the Veteran's initial disability rating from noncompensable to 10 percent.  

In the May 2013 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing.  In a subsequent June 2013 VA Form 9, the Veteran indicated that he did not want a Board hearing.  In light of these conflicting statements, in July 2015, the Board sent a letter to the Veteran seeking clarification about his wishes for a Board hearing.  The Veteran promptly responded, indicating his desire to withdraw the hearing request and have his appeal forwarded for appellate review.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board acknowledges that the issue of entitlement to a higher rating for unspecified depressive disorder with alcohol use disorder (previously rated as major
depressive disorder, recurrent), currently evaluated as 30 percent disabling, has been perfected, but not yet certified to the Board.  It appears that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it this time, but it will be the subject of a subsequent Board decision, if otherwise in order.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  




REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an increased disability rating for left orchitis.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 
38 C.F.R. § 3.159(c), (d) (2015).
 
The Veteran contends that his left orchitis has caused more severe symptomatology than that contemplated by the 10 percent disability rating currently assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7525.  In the May 2013 VA Form 9, the Veteran contends that he is entitled to a 60 percent disability rating based on severe testicular pain, impairment in normal sexual intercourse, and loss of use of the testicle due to atrophy.  In the June 2013 VA Form 9, the Veteran contends that he is entitled to an additional 10 percent disability rating and/or entitled to special monthly compensation.  In an August 2014 rating decision, entitlement to special monthly compensation was granted based on loss of use of a creative organ.  

The Veteran is currently in receipt of a 10 percent initial disability rating for left orchitis, which has been assigned under Diagnostic Code 7525, which contemplates chronic epididymo-orchitis.  See 38 C.F.R. § 4.115b.  Diagnostic Code 7525 provides that the disability should be rated as a urinary tract infection under 38 C.F.R. § 4.115a.  Under the rating criteria for urinary tract infections, a 10 percent disability rating is warranted for long-term drug therapy, one-to-two hospitalizations per year, and/or requiring intermittent intensive management.  38 C.F.R. § 4.115a.  A 30 percent disability rating is warranted for recurrent symptomatic infections requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Id.  

The Veteran's primary reported symptom is chronic testicular pain, and he has provided evidence of recurrent prescriptions for pain medication.  Evidence of long-term prescription medication use for pain control was the basis for the 10 percent disability rating awarded in the February 2013 rating decision.  However, the Veteran has also presented evidence from his private urologist that indicates the Veteran's testicular pain (orchialgia) might be the result of entrapment of the genitofemoral nerve related to the initial in-service injury and subsequent surgical treatment.  While the March 2011 VA genitourinary examination report reflects the Veteran's complaints of testicular pain, the VA examiner did not discuss any possible neurological involvement as the source of the Veteran's pain.  In light of the additional evidence suggesting a neurological component contributing to the Veteran's symptoms, the Board finds that a new VA examination is needed to adequately assess the current manifestations of the Veteran's left orchitis.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for the appropriate VA examination(s) to determine the current nature and severity of the Veteran's service-connected left orchitis.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner(s).  All appropriate tests should be accomplished and all clinical findings should be reported in detail.   The examiner(s) should identify all manifestations of the Veteran's left orchitis and describe the severity of each manifestation found, to include any neurological manifestations. 

If the VA examiner determines that the Veteran's left orchitis does not currently present with a neurological manifestation, such as neuritis or neuralgia, the VA examiner is asked to reconcile such finding with the private evidence of record that suggests possible entrapment of the genitofemoral nerve.  

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record, to include consideration of the appropriateness of the current diagnostic code for the Veteran's left orchitis.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




